 Case 2:20-cv-08368-RGK-RAO Document 44 Filed 07/21/21 Page 1 of 1 Page ID #:330

                                                                                                JS-6
                                         UNITED STATES DISTRICT COURT
                                        CENTRAL DISTRICT OF CALIFORNIA


                                           CIVIL MINUTES - GENERAL
 Case No.          2:20-cv-08368-RGK-RAO                                      Date     July 21, 2021
 Title             The Alixir Company v. Que Onda Beverage, Inc.




 Present: The                    R. GARY KLAUSNER, UNITED STATES DISTRICT JUDGE
 Honorable
           Sharon L. Williams                               Not Reported                          N/A
                 Deputy Clerk                         Court Reporter / Recorder                 Tape No.

                Attorneys Present for Plaintiffs:                    Attorneys Present for Defendants:
                          Not Present                                            Not Present


 Proceedings:                 (IN CHAMBERS) NOTICE TO ALL PARTIES AND ORDER



       The Order Striking Electronically Filed Document(s) [43] is hereby recalled. The matter
is ordered closed.
         IT IS SO ORDERED.

                                                                                                  :

                                                                Initials of Preparer   sw




CV-90 (06/04)                                   CIVIL MINUTES - GENERAL                                  Page 1 of 1
